Per Curiam. On May 17, 1994, Ivan Floyd Pipkin appealed his conviction in the Stone County Circuit Court, Case No. 91-36, and lodged the record of trial in this court. Mr. Pipkin’s attorney, A. Wayne Davis, Little Rock, Arkansas, has yet to file the abstract and brief in this case, although he has been cited in contempt of this court for failure to do so and is subject to further proceedings in contempt.  In order to finalize Mr. Pipkin’s appeal without further delay, the court appoints Al Schay, Little Rock, Arkansas, as additional counsel for the purposes of preparing and filing the abstract and brief in Mr. Pipkin’s appeal. A. Wayne Davis shall continue as one of the attorneys of record for Mr. Pipkin until relieved by the court. Glaze, J., not participating.